Citation Nr: 0205834	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Service connection for an undiagnosed illness manifested by 
joint pain of the elbows.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1989 to July 1991.  

This appeal arises from a November 1998 rating decision in 
which the RO denied service connection for joint pain of the 
back, shoulders, wrists and elbows due to an undiagnosed 
illness. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for an undiagnosed 
illness manifested by joint pain of the back, shoulders, and 
wrists pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

There is objective evidence of pain in both elbows; the 
symptoms have become manifested to a degree of 10 percent 
since the veteran's return from Southwest Asia; they have not 
been attributed to any known diagnosis.


CONCLUSION OF LAW

An undiagnosed illness manifested by pain both elbows may be 
presumed to have been incurred in active service. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1996, the veteran filed a claim for body pain due 
to his service in the Persian Gulf.

The veteran underwent a VA general medical examination in 
October 1996.  During that examination, he complained of 
general body aches and pain which were constant.  The 
diagnosis was general body pains.  The examiner noted that 
the veteran associated his symptoms to the nerve agent 
prevention pill, which he was given during his service in 
Persian Gulf.  He took it every four hours for nerve gas 
exposure.  The veteran stated that since he has taken that 
pill, he started having the above mentioned symptoms.

The veteran underwent a VA orthopedic examination in June 
1998 for evaluation of his elbows due to undiagnosed illness.  
He stated that he had no history of injury to these joints, 
but the symptoms in these joints began in 1991 after 
returning from service in the Persian Gulf.  He complained of 
soreness, stiffness, and pain in the elbows.  He stated that 
he missed a couple of days a month from work because of pain 
and stiffness in his elbows.  He did not notice any redness 
around any of his joints, but the joints did ache most of the 
time.  No episodes of dislocation of subluxation were noted. 
There was full range of motion of both elbows.  Muscle 
strength of the elbows were demonstrated.  There was no 
swelling noted about any joints.  X-rays of the elbows were 
all with normal limits.  

The diagnosis was joint pains of the elbows of unknown 
etiology.  The examiner noted that he found no abnormalities 
on physical examination .  It was further stated that these 
symptoms were due to a Gulf War Syndrome although the 
examiner could not describe what that was.  

In a November 1998 rating decision, the RO denied service 
connection for joint pain due to an undiagnosed illness.  The 
veteran filed a timely appeal.

The veteran underwent a VA orthopedic examination in May 
2000.  The veteran presented with a history of pain in the 
elbows.  It was noted that all of these complaints started 
during his tour of duty in 1991 in the Persian Gulf.   He 
complained of a deep gnawing pain in both elbows which was 
present constantly and occasionally sharp.  Precipitating 
factors for elbow pain were increased cold weather.  

Examination of the elbows revealed no tender spots.  The 
veteran had full range of motion and there was no deficit of 
power.  Power was five out of five in the abductors, flexors 
of the elbows, and extensors of the elbow.  There was 
generalized stiffness of the elbows although there was no 
restriction in the range of motion or power.  The examiner 
concluded that there was no evidence of arthritis or 
arthralgia in the elbows and that there was full range of 
motion.  It was stated that this may be part of the Gulf 
Syndrome.

II.  Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the above claim and that no further assistance 
to the veteran is required to comply with VA's duty to assist 
him. See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001. For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) neuro- 
psychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders. Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section. 38 
U.S.C.A. §§ 1113, 1117, 1118 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.317 (2001).

The evidence indicates that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. The veteran maintains that he has undiagnosed illnesses 
manifested by joint pain of the elbows.  He does not claim 
direct service connection for the disorder. The evidence does 
not show that any health professional has attributed any of 
the reported medical problems to any known diagnosis. Under 
the circumstances, the provisions of 38 C.F.R. § 3.317 are 
for application.

The objective evidence includes clinical notations of pain 
and stiffness in both elbows. These symptoms have been 
reported over the course of years and have not been 
attributed to a known diagnosis, even after medical 
examination. Thus, the Board finds unequivocal evidence of a 
chronic condition, that is, it has existed for more than six 
months and, it has not been attributed to a known diagnosis.  
Under the provisions of 38 C.F.R. § 4.59, it is noted that 
the intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Under Diagnostic Code 5003, a painful 
joint warrants at least a 10 percent rating. Therefore, the 
condition has been manifested to a degree of 10 percent. 
There has been no evidence presented that suggests that these 
symptoms are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.

The Board therefore finds that the regulatory requirements 
for presumptive service connection for this claim have been 
met. Service connection is therefore granted for an 
undiagnosed illness manifested by pain of both elbows.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by joint pain of the elbows is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

